Citation Nr: 1713979	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for abdominal pain (also claimed as stomach ulcers).


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1983.  He received an honorable discharge from this period of service.  

The Veteran also had a second period of service from June 13, 1983, to July 15, 1985; however, he was discharged under other than honorable conditions.  In a final September 2009 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, determined that the character of the Veteran's discharge from this latter period of service was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2016).

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO in Roanoke, Virginia. 

In January 2012, the Board denied service connection for a fractured nose and a stress disorder and remanded the claim for service connection for abdominal pain (also claimed as stomach ulcers) for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran attempted to appoint an agent, Brooks S. McDaniel, as his representative.  However, as Mr. Brooks is an unaccredited agent and has represented other individuals before VA, he cannot be recognized as a representative in this case under 38 C.F.R. § 14.630.  In March 2017, the Board sent a letter to the Veteran's address of record notifying him of his representation choices; however, the letter was returned as undeliverable.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2010 substantive appeal, the Veteran requested a videoconference hearing and a central office hearing in Washington, D.C.  However, in an additional June 2011 substantive appeal, the Veteran clarified that he wanted a videoconference hearing.  In January 2012, the Board noted that the July 2011 videoconference hearing was cancelled due to the Veteran's incarceration.  It was also noted that the Veteran had not since requested to reschedule his hearing.  However, the Board notes that a November 2011 statement was subsequently associated with the claims file in which the Veteran requested to reschedule his hearing.  

The Board acknowledges that the record does not show that the Veteran provided the AOJ with an updated mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street"); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, in March 2012, the AOJ confirmed that the Veteran was incarcerated at the Western Virginia Regional Jail.  Moreover, the Veteran was afforded a VA examination at that facility in August 2013.  Therefore, the AOJ should attempt to verify the Veteran's current address, to specifically include determining whether he is currently incarcerated at the Western Virginia Regional Jail.  Thereafter, the AOJ should take appropriate action to schedule the videoconference hearing if possible.  See 38 C.F.R. § 20.700; 20.703; 20.704 (2016).   

Finally, as noted above, the Veteran attempted to appoint an agent who is no longer accredited to represent claimants before VA.  In light of the fact that this case must be remanded, the AOJ should again notify him of his representation choices after verifying the Veteran's current mailing address.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.  The AOJ should specifically determine whether the Veteran is currently incarcerated at the Western Virginia Regional Jail.  

2.  After verifying the Veteran's current address, the AOJ should notify the Veteran that Daniel S. Brooks is no longer an accredited agent and cannot be recognized as a representative in this case under 38 C.F.R. § 14.630.  He should also be informed of his options for representation.

3.  The AOJ should then take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the haring.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

If the Veteran remains incarcerated and cannot be provided a hearing in accordance with his request, the claims file should be properly documented.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


